Title: From Thomas Jefferson to John Griscom, 6 October 1823
From: Jefferson, Thomas
To: Griscom, John


                        Sir
                        
                            Monticello
                            Oct. 6. 23.
                        
                    The object of the present letter will, in the eye of a son of science, excuse, I trust, the liberty a stranger takes in addressing it to you. we are engaged, in this state, in establishing an University on a scale of some extent, and we are in hopes it may get into operation in the course of the ensuing year. we have yet to form our code of regulations for the administration and discipline of the institution, and we are desirous of obtaining the aid of whatever light may be derived from the provisions of other similar institutions. I have been told of a work by Russel on the regulations of the Universities of Scotland, of Cambridge and some others from which useful information may be obtained on that subject, and I have had application made for it to the booksellers of Baltimore, Philadelphia, New York, Boston and Portsmouth, from none of whom can it be obtained. one of them has promised to procure it for me, from England, with the least possible delay. but in the mean time we lose the ensuing winter, within the course of which our code should be prepared, a letter from Capt Chapman, a British officer who did me the favor of calling on me, and was kind enough to take some interest in our institution which he visited, informs me that you possess this book. may I presume to ask the loan of it during the ensuing winter? I pledge to you my honor that it shall be safely returned, and that if, contrary to all probabilities, it were to miscarry by the mail, the one to be imported for myself shall replace it. if wrapped in strong paper, and addressed to me at Monticello Virginia, it will come by mail with perfect safety. if there be any printed collection of the regulations of the College of N. York, you would add to the obligation by sending me a copy of them; with a hope that the object will apologise for the freedom of this application.  I pray you to accept the assurance of my great respect.
                        Th: Jefferson
                    